PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,052,967
Issue Date: July 6, 2021
Application No. 16/448,060
Filed: June 21, 2019
Attorney Docket No. SMN-P0143-1
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund received May 28, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part “[w]e are requesting a refund in the amount of . . . $140 . . . which was charged to our credit card on May 10, 2021”. 

A review of the Office records for the above-identified application indicates that e-Petitions to Withdraw the Application from Issue under 37 CFR 1.313(c) was filed electronically and auto-granted on May 10, 2021 and June 2, 2021, respectively.  The ePetition filed on May 10, 2021, two petition fee payments of $140 were charged.  The petition fee was paid twice.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions